NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DALONNO C. JOHNSON,                             No. 19-17592

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04803-SPL

 v.
                                                MEMORANDUM*
UNION PACIFIC RAILROAD
COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Dalonno C. Johnson appeals pro se from the district court’s judgment

dismissing his action alleging federal claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

prosecute. Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing Johnson’s action

for failure to prosecute after Johnson failed to attend both his deposition and the

hearing on the parties’ discovery dispute arising from his failure to appear at his

deposition. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002)

(setting forth five-factor test to be considered before dismissing for failure to

prosecute); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (although

dismissal is a harsh penalty, the district court’s dismissal should not be disturbed

absent “a definite and firm conviction” that it “committed a clear error of

judgment” (citation and internal quotation marks omitted)).

      In light of our disposition, we do not consider Johnson’s challenge to the

district court’s order denying his motion for appointment of counsel. See Al-Torki

v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (“[I]nterlocutory orders, generally

appealable after final judgment, are not appealable after a dismissal for failure to

prosecute, whether the failure to prosecute is purposeful or is a result of negligence

or mistake.” (citation and internal quotation marks omitted)).

      We lack jurisdiction to consider the district court’s denial of Johnson’s post-

judgment motion for relief because Johnson failed to amend his notice of appeal or

file a new notice of appeal after the motion was denied. See Whitaker v. Garcetti,

486 F.3d 572, 585 (9th Cir. 2007); see also Fed. R. App. P. 4(a)(1)(A) (notice of

appeal must be filed within 30 days after entry of the judgment or order appealed


                                           2                                    19-17592
from); Fed. R. App. P. 4(a)(4)(B)(ii).

      AFFIRMED.




                                         3   19-17592